192 F.2d 1021
Ozema C. PERRYMAN, Appellant,v.UNITED STATES of AMERICA, Appellee.
No. 11359.
United States Court of Appeals Sixth Circuit.
December 11, 1951.

Appeal from the United States District Court for the Western District of Tennessee at Memphis, Marion Speed Boyd, Judge.
Harry Jamerson, Jim C. Galloway, Memphis, Tenn., for appellant.
John Brown, Edward N. Vaden, Memphis, Tenn., for appellee.
Before MARTIN, McALLISTER and MILLER, Circuit Judges.
PER CURIAM.


1
This cause has been duly considered on the oral arguments and briefs of the attorneys and on the record;


2
And it appearing that the order of the District Judge dismissing the complaint without prejudice was properly entered. See Scott v. United States, 5 Cir., 189 F.2d 863, 864, United States v. Baker, 10 Cir., 191 F.2d 1004, and Hendricks v. United States, D.C.E.D. Tenn., 94 F.Supp. 142.


3
The order of the District Court is affirmed.